Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Applicant's submission filed on 4/5/22 has been entered. Claims 1-16 and 23-31 are currently pending examination, claims 17-22 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. By amendment claim 14 now requires “a functional  coating is removed using laser radiation or is mechanically removed.”  In the previous claim set of 10/11/21, the “functional coating” recited in claim 14 drew basis to a limitation in parent claim 13 where the glass sheet having at least on one of their two glass surfaces a protective coating …and preferably having a functional coating situated thereunder”.  With respect to functional coatings and their removal with respect to a polymer protective layer that cannot be peeled off, Applicants original disclosure has only taught an embodiment wherein the functional coating is under the polymer protective layer.  Current claim 14 does not provide such an orientation, nor even explicitly describes what specifically the functional coating is actually removed from.  As such the original disclosure does not describe scenarios for removal of the functional coating after removal of the polymer protective layer beyond the unique situation wherein the functional coating is situated thereunder the polymer protective layer.  Thus attempts to capture scope beyond such a unique orientation is not supported by the original disclosure. 
The other dependent claims do not cure the defects of the claims from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 23-28, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “glass raw sheet” in claim 1 renders the claim indefinite. The term “raw” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is indefinite as to what the designation of “raw” within the context of glass sheet means.  Is with respect to chemistry of the glass sheet, or its microscope or macroscopic structure, or is it in reference to if any particular processes were included or excluded for a glass sheet. As it possesses a finite shaped form (sheet) some amount of mechanical shaping must be permitted.  Further complicating the designation of raw is the fact that the glass sheet can apparently possess coatings thereon (such as a “functional coating” see spec or claim 9).  Thus it unclear as to what degree of modification  (chemical, physical, mechanical, thermal, etc) is included / excluded by such a recitation and as what prior processes can be ignored in designation of “raw”.  See, for example, CN 204280630, where the cut portions of a glass sheet are still referred to and considered “raw glass sheets” until they had undergone operations within the subsequent pretreatment line (see, for example, abstract); therefore it would appear that raw glass sheet could at least be inclusive of cut sheets which are not finished and/or chemically treated etc.  Thus for purposes of examination “raw glass sheet” will be interpreted as at least inclusive of any such condition.  
Claim 1 recites the limitation "before mechanically removing the film strip".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 has recited “partially mechanically removing…in the form of at least one film strip”, but (i) it is indefinite as to if “mechanically removing” is referencing the previously recited “partially mechanically removing” or some alternative intermediate removal process, or a complete (as opposed or partial) removal process of any / all such strips.  (ii) is it further indefinite as to if “removing the film strip” is intended to reference the “at least one film strip” or if the intention is only to reference a particular film strip or any / all of the film strip collectively.   For purposes of examination,  "before mechanically removing the film strip" will be interpreted as at least inclusive of any such scope.  
Claim 1 recites the limitation “introducing laser traces…at an angle to a longitudinal direction of the film strip”.  There is insufficient antecedent basis for this limitation in the claim.  (iii) it is indefinite as to if the act of introduction (i.e. the orientation of the laser source) with respect to the longitudinal direction is at an angle or if the actually produced laser trace is oriented at an angle to the longitudinal direction.  (iv) It is further indefinite as to how the “longitudinal direction of the film strip” is established as there is no basis or orientation provided within the context of claim 1.  (v)  as described in (ii) above it is indefinite as to if the direction being based on the direction of “the film strip” is intended to reference the “at least one film strip” or if the intention is only to reference a particular film strip or any / all of the film strip collectively.   For purposes of examination “introducing laser traces…at an angle to a longitudinal direction of the film strip” will be interpreted as at least inclusive of any of the above alternatives. 
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12, 23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 2004/0123627; hereafter Larsen).
Claim 1: Larsen teaches a decoating method for the edge decoating of raw glass sheets (such as a “simple glass pane”; further such as still composed of glass as initially formed or alternatively not yet complete in functionality)) (See, for example, abstract, [0032], Fig 1-12), the glass sheets having at least on one of their two glass surfaces a protective coating (44) in the form of a peel-off protective film (see, for example, [0008], [0011],
 partially mechanically removing the protective film from the glass sheets in the form of glass raw sheets (stripped / peeled) for the edge decoating, in the form of at least one film strip (See, for example, Fig 5-12, [0015]),
 wherein before mechanically removing the film strip, introducing laser traces into the protective film on the glass raw sheets at an angle to the longitudinal direction of the film strip that is to be removed (see, for example, Fig 11A wherein laser beam (118) is oriented perpendicular to the sheet and strip surface thus the introduction of the laser is at an angle normal to direction, or alternatively consider Fig 7, Fig 11A/Fig 12 and [0014] wherein laser unit 116 is taught to possess two degrees of freedom and produces laser score lines at least in directions transverse (perpendicular) and / or  parallel to the direction of travel of the glass sheet), the laser traces being introduced in such a way that the film strip is removed in the form of individual film strip partial pieces (such as pieces of opposing ends) separated from one another by the laser traces (See, for example, Fig 6-12, abstract, [0014]).
Claim 2:  Larsen further teaches wherein the laser traces are introduced perpendicular, to a longitudinal direction of the film strip that is to be removed (See, for example, Fig 11A wherein laser beam (118) is oriented perpendicular to the sheet and strip surface thus the introduction of the laser is at an angle perpendicular to the direction, or alternatively consider Fig 7, Fig 11A/Fig 12 and [0014] wherein laser unit 116 is taught to possess two degrees of freedom and produces laser score lines at least in directions transverse (perpendicular) and / or  parallel to the direction of travel of the glass sheet). 
Claim 3 and 25: Larsen further teaches wherein the protective film is completely removed, in particular burnt, in the region of the laser traces (see, for example, [0011]).
Claim 4: Larsen further teaches wherein the protective film is perforated in the region of the laser traces, using laser radiation (See, for example, abstract, [0011], [0036], Fig 4A).
Claim 5: Larsen further teaches wherein the angular laser traces are introduced in such a way that they are situated one after the other, seen in the longitudinal direction of the film strip that is to be removed (See, for example, Fig 11-12; sample is passed in a longitudinal direction and laser is depicted as traveling in a longitudinal direction thus the traces are formed longitudinally in series). 
Claim 12: Larsen further teaches wherein for the production of the laser traces, a laser beam is used having a laser power of 20 W. (See, for example, [0054]).  
Claim 23: Larsen further teaches wherein the glass sheets to be decoated have a functional coating situated under the peel-off protective film (See, for example, [0016]).  

Claim(s) 13- 14 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gittler et al (US 2016/0062127; hereafter Gittler).
Claim 13: Gittler teaches a decoating method for the edge decoating of glass sheets (See, for example, abstract, Fig 1-3 [0058]), the glass sheets having at least on one of their two glass surfaces a protective coating (3) in the form of a polymer protective layer that cannot be peeled off (See, for example, abstract, [0012], [0030], [0055]), [0074], [0079]), 
Removing the polymer protective layer using laser radiation wherein the glass surface remains unmodified (see, for example, Fig 1-3, [0013], [0017]; following step c but prior to step d the glass surface remains unmodified). 
With respect to the amendment in the preamble: “for producing insulating glass units” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As Gittler has taught an optically clear glass sheet (such as fused silica) , it inherently possesses a finite insulative property thus is capable of use for producing insulating glass units”. 
Claim 14: Gittler further teaches wherein after the removal of the polymer protective layer, a functional coating (such as optical coating 2) is removed using laser radiation (see, for example, [0048], Fig 1C wherein the laser machining is top down therefore the protective layer (3) would be removed first / prior to the functional coating thereunder).
Claim 29: Gittler further teaches wherein the glass sheets to be decoated have a functional coating (optical coating 2) situated under the polymer protective layer(See, for example, abstract, Fig 1-3, [0011-0012])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen.
Claim 11:  Larsen teaches the method of claim 1 above, wherein Larsen teaches the wavelength of the laser is result effective depending on the protective material, to ensure adequate laser absorption (See, for example, [0053]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a laser wavelength in the infrared range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1- 5, and 9-12, 23-25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Stefani et al (EP 3034478; provided by applicant in 9/25/20 IDS, hereafter Stefani) in view of Larsen.
  Claims 1 and 24: Stefani teaches a decoating method for the edge decoating of glass sheets in the form of raw sheets (such as still composed of glass as initially formed or alternatively not yet complete in functionality) (See, for example, abstract, Fig 1-7, [0001-0003]), the glass sheets having at least on one of their two glass surfaces a protective coating (temporary protective plastic film) (see, for example, [0009], [0040]),
Partially mechanically removing  the protective film from glass sheets in the form of glass raw sheets for the edge decoating, in the form of at least one film strip (area between scoring edges 5A/5b) (See, for example, [0045-0047], further ground away with grinding wheel [0053]),
 Stefani has taught wherein before mechanically removing the film strip, traces are introduced into the protective film on glass raw sheets at an angle to a longitudinal direction of the film strip that is to be removed (See, for example, [0048], Fig 2-3 wherein the cutting/ tracing means is oriented perpendicular to the sheet and strip surface thus the introduction of the traces is at an angle normal to direction, or alternatively consider [0009] [0049] wherein the scoring unit is taught to operate in any type of path, rectilinear, curvilinear, open, closed etc and considering the desire to remove material from the entire perimeter of the sheet, at least two directions perpendicular with respect to one another have been taught). The traces being introduced in such a way that the film strip is removed in the form of individual film strip partial pieces separated from one another by the traces (see, for example, abstract, Fig 2-3, [0003], [0055-0059] such as via cutting edges (7a/b) of cutting tools (5a/b), such as at each side edge of the sheet wherein with each pass of a plurality of passes, traces are made which serve as severed areas that effectively separate each of the plurality of individual film strip from the next), but it does not explicitly wherein the traces are laser traces.   Larsen similarly is directed to a decoating method for the edge decoating of glass sheets (see, for example, abstract, Fig 1-12).  Larsen further teaches wherein mechanically cutting with knife edges of the protective layer is known, but can require undue adjustment, and precise control of contact pressure which can be overcome by instead incorporating laser cutting of the protective film (see, for example, [0010-0012]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated laser cutting / scoring / traces instead of scoring / tracing by blades as it would predictably avoid undue adjustment and precise control of contact pressure as well as avoiding undue damage of underlying surfaces.  
With respect to the film being a peel-off protective film, Stefani is silent as to the composition of the protective plastic film so it has not explicitly used such language but has described the film as a plastic and based on the types of tools described for removal of the strips (inclined blade, airblade) it would appear to be peeled off mechanically (see, for example, [0047], and [00553]).  For sake of argument Larsen has taught peel-off polymeric films as conventional protective films for glass sheets to prevent abrasive damage and scratches (See, for example, [0008-0010]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a peel-off protective film as such a film would predictably achieve the result of protecting from abrasion and scratching during handling and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Claim 2:  Larsen further teaches wherein the laser traces are introduced at an angle, preferably perpendicular, to a longitudinal direction of the film strip that is to be removed  (See, for example, Fig 11A wherein laser beam (118) is oriented perpendicular to the sheet and strip surface thus the introduction of the laser is at an angle perpendicular to the direction, or alternatively consider Fig 7, Fig 11A/Fig 12 and [0014] wherein laser unit 116 is taught to possess two degrees of freedom and produces laser score lines at least in directions transverse (perpendicular) and / or  parallel to the direction of travel of the glass sheet).  Stefani additionally similarly teaches such perpendicular orientation (See, for example, [0048], Fig 2-3 wherein the cutting/ tracing means is oriented perpendicular to the sheet and strip surface thus the introduction of the traces is at an angle normal to direction, or alternatively consider [0009] [0049] wherein the scoring unit is taught to operate in any type of path, rectilinear, curvilinear, open, closed etc and considering the desire to remove material from the entire perimeter of the sheet, at least two directions perpendicular with respect to one another have been taught)
Claim 3 and 25: Larsen further teaches wherein the protective film is completely removed, in particular burnt, in the region of the laser traces (see, for example, [0011]).
Claim 4: Larsen further teaches wherein the protective film is perforated in the region of the laser traces, using laser radiation (See, for example, abstract, [0011]).
Claim 5: Larsen further teaches wherein the angular laser traces are introduced in such a way that they are situated one after the other, seen in the longitudinal direction of the film strip that is to be removed (See, for example, Fig 11-12; sample is passed in a longitudinal direction and laser is depicted as traveling in a longitudinal direction thus the traces are formed longitudinally in series). 
Claim 9, 23, and 27:  Stefani in view of Larsen teach the method of claim 1 above, wherein Stefani further teaches the glass sheet has a functional coating (low-E coating) situated under the protective coating (See, for example, [0010-11]), and the functional coating is simultaneously also removed during the mechanical removal, in particular during the grinding away, of the film strip partial pieces (See, for example, [0052]). 
Claim 10: Stefani in view of Larsen teach the method of claim 1 above, wherein Stefani further teaches the removed film strip partial pieces are suctioned away (See, for example, [0047]). 
Claim 11:  Stefani in view of Larsen teach the method of claim 1 above, wherein Larsen teaches the wavelength of the laser is result effective depending on the protective material, to ensure adequate laser absorption (See, for example, [0053]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a laser wavelength in the infrared range since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 12: Larsen further teaches wherein for the production of the laser traces, a laser beam is used having a laser power of 20 W. (See, for example, [0054]).  

Claims 6-8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefani in view of Larsen as applied to claim 1 above, and further in view of Cline et al (US 6,066,830; hereafter Cline).
Claim 6: Stefani in view of Larsen teach the method of claim 1 (above), including cutting the at least one film strip out from the protective film and mechanical removal of the film strip, (See, for example, Stefani abstract, figures, [0044-0053] (including grinding) and Larsen abstract and figures), but they do not explicitly further teach dividing the film strip into the individual film strip partial pieces using laser radiation, and mechanical removal of the film strip partial pieces.  Cline is directed to a method of laser scoring of material layers to assist in layer removal, further particularly from edges of a substrate (See, for example, abstract, Fig 1).  Cline particularly teaches wherein laser scoring via an overlapping fashion, wherein the overlap between loops / passes is at least intersecting, and provides for a predictable mode to achieve coating removal over relatively large regions of coating material (See, for example, Fig 8-8a, col 3 line 62-col 4 line 20, col 6 line 12-19, col 7 lines 10-47, such as spiral looping).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated overlapping laser scoring as it would predictably expand and assist in coating laser removal of expanded areas.  By incorporation coating areas situated between loops / passes are interpreted as film strip partial pieces, and would similarly be removed by the mechanical removal of Stefani.
Claim 7: Stefani in view of Larsen and Cline teach the method of claim 6 above, wherein the film strip partial pieces are cut out in such a way that they continue to adhere to the glass sheet (cut out via overlapping laser scoring wherein areas situated in areas surrounded by the overlapping laser scores would continue to adhere (see, for example, Fig 8 and 8a of Cline, and rejection of claim 6 above). 
Claim 8: Stefani in view of Larsen and Cline teach the method of claim 6 above, wherein the cutting out of the film strip partial pieces is done by introducing the laser traces into the protective film, and the laser traces surround the film strip partial pieces (see, for example, overlapping laser scoring, Fig 8 and 8a of Cline, and rejection of claim 6 above). 
Claim 26: Stefani has taught removal of the scored strips by grinding away (See, for example, [0053]). 

Claim 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani in view of Larsen as applied to claim 1 above, and further in view of Qi et al (US 2012/0200812; hereafter Qi)
Claim 11 and 28:  Stefani in view of Larsen teach the method of claim 1 above, wherein Both Stefani and Larsen are directed to the cutting of plastic / polymeric protective layers on glass substrates (see, for example, Stefani [0009], and Larsen [0053]), and Larsen further teaches the wavelength of the laser is result effective depending on the protective material, to ensure adequate laser absorption (See, for example, [0053]).  But it is silent as to what wavelength is suitable for polymeric materials, so it does not explicitly teach a laser wavelength in the infrared range.  Qi teaches a method of laser cutting polymeric layers applied to glass substrates (See, for example, abstract, [0006-0008]).  Qi further teaches wherein infrared lasers are capable of predictably laser cutting such polymer layers, and further at a wavelength of 1-12 microns (See, for example, [0008], [0038]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a laser wavelength in the infrared range, further 1-12 microns, as such a wavelength would predictably achieve laser cutting of polymer layers, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claims 15-16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gittler as applied to claim 1 above, and further in view of Qi.
Claims 15-16 and 31: Gittler teaches the method of claim 13 above, which is directed to laser removal / ablation of polymeric protective layers (see, for example abstract, Fig 1-3, [0011-13], [0017], [0030]), but Gittler is silent as to suitable laser wavelength and power conditions for such polymeric layer removal, so it does not explicitly teach a laser wavelength in the infrared range and a power of less than 200W or >/5 W.  Qi teaches a method of laser cutting polymeric layers applied to glass substrates (See, for example, abstract, [0006-0008]).  Qi further teaches wherein infrared lasers are capable of predictably laser cutting, via ablation, of such polymer layers, and further at a wavelength of 1-12 microns and a power of 10 to 100 W (See, for example, [0008], [0038-40]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a laser wavelength in the infrared range, further 1-12 microns, and at a power of 10-100W as such a wavelength and power would predictably achieve laser cutting/ ablation of polymer layers, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gittler as applied to claim 1 above, and further in view of Robusto et al (US 4,893,900; hereafter Robusto
Claim 30: Gittler teaches the method of claim 14, wherein an underlying functional coating, such as an optical coating, is removed after polymer protective layer is removed (see above rejection of claim 14) but it does not explicitly teach the removal of the functional coating is ground away.  Robusto teaches a method of removing optical coatings from multilayered optical elements (See, for example, abstract, Fig 2, col 2 lines 58-69).  Robusto further demonstrate wherein circular disk shaped areas of optical coatings such as those desired in Gittler, can be predictably removed by grinding (see, for example, Fig 2, col 2 lines 58-69).  As both Gittler and Robusto are directed to removal of areas of optical layers from multilayered materials, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have removed the optical coating layer via grinding as grinding is a known and predictable method of selectively removing optical coatings from desired areas.  

Response to Arguments
Applicant’s various claim amendments filed 4/5/22 removing the broad range / narrow range limitations have been fully considered and are persuasive with respect to the previously applied 35 USC 112 rejections directed to such broad range / narrow range issues.  However, upon further consideration, applicant’s further amendments to the claims has resulted in new 112 (a) and (b) rejections from being raised as described above. 
A.  35 USC 102 Larsen- Applicant argues that the amendment of “glass raw sheet” distinguishes from Larsen.  The examiner disagrees and as noted in the 35 USC 112 (b) rejection based on this amended limitation, the term “glass raw sheet” is indefinite as to what is actually included / excluded from the claim scope.  As the glass substrate of Larsen is a “simple glass panel”, further still composed of glass as initially formed or alternatively not yet complete in functionality, the examiner asserts it meets the limitation as presently interpreted.   Applicant further argues that Larsen does not teach separation into individual film strips partial pieces by introduction at an angle.  Again the this amendment has raised a number of indefinite issues described above based on both the basis of the “introduced” and the “longitudinal direction”  the examiner notes that per the interpretation above, such a limitation is met by Larsen (see, for example, Fig 11A wherein laser beam (118) is oriented perpendicular to the sheet and strip surface thus the introduction of the laser is at an angle normal to direction, or alternatively consider Fig 7, Fig 11A/Fig 12 and [0014] wherein laser unit 116 is taught to possess two degrees of freedom and produces laser score lines at least in directions transverse (perpendicular) and / or  parallel to the direction of travel of the glass sheet), the laser traces being introduced in such a way that the film strip is removed in the form of individual film strip partial pieces (such as pieces of opposing ends) separated from one another by the laser traces (See, for example, Fig 6-12, abstract, [0014]).  At the very least are acknowledged by Applicant (pg 12 of 4/5/22 arguments) Fig 7 has demonstrated a plurality of  particle pieces separated from one another by the laser traces, which further appear applied in more than just one direction, therefore even for sake of argument if one aligns with the “longitudinal direction” the other would not.  With respect to claim 4 the examiner asserts that to perforate by definition is to pierce punch or bore a hole in; as the laser traverses it continually burns through the coatings thus repeated piercing / boring a hole therein.  With respect to claim 5 refer to the 112 issues directed to angular traces and application of Larsen thereto described above. 

B.   35 USC 102 over Gittler – In response to applicant's argument that the window elements of Gittler are not suitable for producing insultaing glass, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally when reading the preamble in the context of the entire claim, the recitation for producing insulating glass units is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Further still there is no guidance as to exactly how the glass sheets are even used “for producing insulating glass units, are they the actual glass panes, are they even a portion of the finished IGU, or are they used in a device the aids the assembly or processing of the IGU, etc.  As such the examiner maintains the substrates are taught as optically transparent and of a glass material such as fused silica, therefore capable of use therein.    With respect to the amended limitation of “unmodified” the examiner asserts that immediately following the step of removing the polymer protective layer (at the point in time following step c and prior to step d), the glass surface remains unmodified, thus the limitation as presently recited is met. 
III B.  de Stephanie: Applicant argues that Stefani has not taught individual film strip partial pieces separated from one another by traces, nor traces at an angle.  The examiner disagrees and asserts that Stephanie has taught wherein before mechanically removing the film strip, traces are introduced into the protective film on glass raw sheets at an angle to a longitudinal direction of the film strip that is to be removed (See, for example, [0048], Fig 2-3 wherein the cutting/ tracing means is oriented perpendicular to the sheet and strip surface thus the introduction of the traces is at an angle normal to direction, or alternatively consider [0009] [0049] wherein the scoring unit is taught to operate in any type of path, rectilinear, curvilinear, open, closed etc and considering the desire to remove material from the entire perimeter of the sheet, at least two directions perpendicular with respect to one another have been taught). The traces being introduced in such a way that the film strip is removed in the form of individual film strip partial pieces separated from one another by the traces (see, for example, abstract, Fig 2-3, [0003], [0055-0059] such as via cutting edges (7a/b) of cutting tools (5a/b), such as at each side edge of the sheet wherein with each pass of a plurality of passes, traces are made which serve as severed areas that effectively separate each of the plurality of individual film strip from the others).  
A, C-D: As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

IV – ODP:  Applicant’s amendments to claim 13 filed 4/5/22, have been fully considered and are persuasive with respect to the previously applied provisional nonstatutory double patenting rejections in view of US 17/044542 and US17/286616; therefore these rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712